Citation Nr: 0726749	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from December 1967 to November 
1969.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in December 2004.

The veteran provided testimony at a hearing held at the VARO 
before a Hearing Officer in July 2005; a transcript is of 
record.  He also testified before the undersigned Veterans 
Law Judge at a Travel Board hearing at the RO in January 
2007, and a transcript is of record.

During the course of the current appeal, the VARO granted 
service connection for defective hearing in the left ear, and 
assigned a noncompensable rating.  That issue is no longer 
part of the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A limited number of service medical records are in the file.  
However, the available records reflect that, while at Ft. 
Knox in December 1967, the veteran was seen for diarrhea, 
nausea, and cramps, for which he was given Donnagel.  

A DA Form 2658, Army Health Abstract, reflects that for the 
period from January 19 to February 9, 1968, he was at the 
dispensary, "Btry E2d, GMTngGp, 1stTngBde, FBT (Atchd)".  
Another DA Form 2658 health abstract shows dental activity 
for those same dates.




In March 1968, he was seen at the Unit Aid Station 2/4 CAV 
(APO 09142, also shown otherwise in the records to include 
the HHT2/4CAV, and Schwabach Dispensary), for complaints of 
vomiting and diarrhea over the previous two days.  Since then 
he had developed general malaise.  On the separation 
examination in August 2969, a digital rectal examination was 
normal; no other specific gastrointestinal findings are 
identified.  It is not clear at what facility the examination 
was undertaken, although the report noted that a chest X-ray 
had been done several days earlier at the 130th General 
Hospital in Nurnberg (also spelled Nurenburg and Nuremburg).

In his initial claim, on a VA Form 21-526 in July 2004, the 
veteran reported that he had been seen on sick calls at the 
Furth Medical Facility in Nuremburg from February 1968.   
Specifically, he said that he had been seen for his 
stomach/colon problems at the Schwabach facility for sick 
calls, and then at the University of Arizona for a 3- year 
special study; that he had had 3 colonoscopies in Phoenix, 
and 3 polyps.  On a VA Form 21-4142, he specified that he had 
undergone colonoscopies at the Good Samaritan and Baptist 
Hospitals in Phoenix.

The rating action by the VARO in December 2004 was based upon 
service medical records.  No attempt had apparently been made 
to obtain the veteran's stated post-service clinical 
information.

The veteran thereafter submitted an outpatient discharge 
instruction sheet dated in November 1997 following an 
endoscopy, and a copy of a color film from Phoenix Baptist 
Hospital (dated in November 1997, and presumably integrally 
taken at the time of that endoscopy). 

He also submitted a copy of a certificate showing that he had 
participated in the Arizona Cancer Center's Colon Cancer 
Prevention Project's Ursodeoxycholic Acid Study in June 1999.  
A copy of a letter to him from the Arizona Cancer Center was 
also submitted thanking him for participating in the 
"Actigal(r)" Study in the cancer prevention effort, in which 
his gastroenterologist and the Center were researchers.  


The veteran submitted documentation from his military service 
reflecting commendations for his stressful and intense work 
while in Germany.

He also submitted the names of various post-service 
physicians and facilities with which/in which he had received 
gastrointestinal care and/or examinations.  This document is 
of record, but there is nothing to show that records were 
solicited therefrom.  

There is also no opinion of record as to the etiology of the 
veteran's current gastrointestinal problems, and apparently 
no attempt was undertaken to obtain additional post-service 
clinical records, as reflected in the SOC issued in April 
2005. 

Considerable testimony is of record as to the veteran's in-
service and post-service care and the similarity of his 
symptoms.

A statement is also of record from the veteran's wife (who is 
the same individual shown in his service records as having 
been married to him during that time), to the effect that, at 
the hearing before the undersigned, it had been brought out 
that there were no records from his care when seen for 
stomach problems while at Schwabach from 1968-9.  She 
verified that he had in fact had such problems, and was 
subjected to various tests at the Furth, W. Germany, Army 
Hospital.  She indicated that she had married him in June 
1966 and was living with him in Germany at the time of the 
care.  Specifically, she indicated that her husband

was with the 2nd Squadron, 4th Armored 
Cavalry in Schwabach, W. Germany during 
that period of time.  He developed a 
stress related abrasion on the stomach 
lining, ulcer [and] was subjected to two 
days of testing, including barium, being 
placed on a circular machine and turned 
completely over to check where the barium 
went to read the finding.


I remember specifically because he was 
offered the [job of] Squadron Motor 
Officer, by then Squadron Commander, 
[named] about that time, and had to 
decline because it would further irritate 
the developing ulcer.  Instead he was 
given the Squadron S-2 position, a less 
stress related position. 

Because additional records were not forthcoming from the 
facility in Germany, the veteran has submitted copies of 
correspondence he somewhat apologetically sent to his former 
commander in Germany [named] when he was the S-2 with the 
unit, and asking for confirmation of the essence of the story 
cited above from his wife as to be having been placed in the 
S-2 job in lieu of the more stressful position due to his 
gastrointestinal complaints.  To date no response has 
apparently been received from the officer.

The veteran has also since indicated that he believes the 
Furth hospital was in fact officially designated the 130th 
General Hospital Nurnberg, Germany, APO NY 09696, and 
therein, he was patient number P2683.

The veteran has since indicated that he has had more colon 
evaluations and has developed lower quadrant pain, takes 
Maalox, and has had more recent rectal bleeding.  He asserts 
that while he understands that the frank colon abnormalities 
may not have been present within the year of service in the 
form of an ulcer (for which presumptive service connection 
might be in order), the record requires an opinion as to 
probability that his symptoms in service were the beginning 
of his longstanding difficulties.

The record demonstrates that unproductive requests were made 
to the National Personnel Records Center (NPRC) for 
additional service medical records.  The Board is mindful 
that, in a case such as this, where pertinent service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

The Board finds the veteran and his wife have provided 
competent evidence as to the possibility of additional 
probative evidence being available.  While there are indeed 
some service clinical records showing gastrointestinal 
complaints, the veteran and his wife have provided 
significant insights as to the nature of his gastrointestinal 
assessments in service, for which there have been no 
additional records found.  

In viewof the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

2.  The NPRC and service department should be 
contacted to search for 

a.  The veteran's 201 (personnel) file, to 
reflect when he received various assignments.

b.  Dispensary records (January 19 to 
February 9, 1968, 
"BtryE2dGMTngGp1stTngBdeFBT(Atchd)".

c.  Records from the 130th General Hospital 
Nurnberg, Germany, APO NY 09696, where he was 
patient number P2683.

d.  All records from early 1968 at the Unit 
Aid Station 2/4 CAV (APO 09142, also shown 
otherwise in the records to include the 
HHT2/4CAV, and Schwabach Dispensary).



3.  With clarification from the veteran and 
release as required, all of his post-service 
treatment and evaluative records for all 
gastrointestinal symptoms and care should be 
acquired and added to the claims file.  The 
veteran should submit whatever he may have and 
VA should assist in obtaining all the rest.

4.  The case should then be forwarded to a VA 
specialist for an opinion as to the following:

a.  What is the correct diagnosis of the 
veteran's current gastrointestinal 
disability?

b.  Is it as least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the veteran's in-service 
gastrointestinal symptoms, using the 
documentation of record and his credible 
assertions in that regard, were the early 
reflections or the cause of, contributed to, 
or were precursors of his post-service 
gastrointestinal disabilities, or is such a 
relationship to service unlikely (i.e., less 
than a 50-50 probability)?  

c.  If the examiner feels that a VA 
examination of the veteran is necessary in 
order to render these opinions, this should 
be scheduled.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.



5.  If the decision remains adverse to the 
veteran, a comprehensive SSOC should be issued 
to include all pertinent regulations, and the 
veteran and his representative should be 
afforded a reasonable opportunity to respond.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


